Filed 8/25/16 R.L. v. Superior Court CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

R.L.,
                                                                                           F073833
         Petitioner,
                                                                         (Super. Ct. No. 14CEJ300350-1-6)
                   v.

THE SUPERIOR COURT OF FRESNO                                                             OPINION
COUNTY,

         Respondent;

FRESNO COUNTY DEPARTMENT OF
SOCIAL SERVICES,

         Real Party in Interest.



                                                   THE COURT*
         ORIGINAL PROCEEDING; petition for extraordinary writ review. Gary Green,
Commissioner.
         R.L., in pro. per., for Petitioner.
         No appearance for Respondent.
         Daniel C. Cederborg, County Counsel, and Brent C. Woodward, Deputy County
Counsel, for Real Party in Interest.
                                                        -ooOoo-

*        Before Gomes, Acting P.J., Kane, J. and Franson, J.
       R.L. (mother) in propria persona seeks an extraordinary writ from the juvenile
court’s orders terminating her reunification services at a six- and 12-month review
hearing and setting a Welfare and Institutions Code section 366.261 hearing as to her four
youngest children; an 11-year-old son K.L., an eight-year-old daughter A.F. and three-
year-old twin son and daughter (“the twins”). Mother asks this court to reconsider the
evidence and to direct the juvenile court to either return the children to her custody or
continue reunification services. We conclude her petition fails to comport with the
procedural requirements of California Rules of Court, rule 8.4522 and dismiss the
petition.
                    PROCEDURAL AND FACTUAL SUMMARY
       Mother has seven children; three sons, now 15-year-old R.W., 14-year-old L.W.
and 13-year-old I.W. and the four subjects of this writ petition. Robert W. (Robert) is the
father of R.W., L.W. and I.W. Tyrell F. (Tyrell) is A.F.’s father and Kenneth L.
(Kenneth) is the father of K.L. and the twins. At the time of these proceedings, Kenneth
lived with mother and the children, Robert was in state prison and Tyrell’s whereabouts
were initially unknown.
       In December 2014, then 13-year-old R.W. walked into the police department and
confessed to sodomizing his six-year-old sister A.F. in November 2014. A.F. told mother
about the abuse the day after it happened but mother did not take any steps to protect her.
Four days later, a female cousin spent the night at the family home. R.W. sexually
abused her as well. R.W. stated that he sexually abused A.F. because Tyrell sexually
abused him in 2009. R.W. described five incidents in which Tyrell either attempted or
succeeded in sodomizing him.



1      All statutory references are to the Welfare and Institutions Code.
2      All rule references are to the California Rules of Court.


                                              2
       The Fresno County Department of Social Services (department) took the six
youngest children into protective custody and the juvenile court ordered them detained.
R.W. was charged and booked into juvenile hall. As the case proceeded, the children
disclosed more sexual molestation. In March 2015, L.W. and I.W. revealed that Tyrell
had also attempted to sodomize them. As a result, Tyrell was arrested for sexual
molestation. In April 2015, A.F. disclosed that L.W. and I.W. sodomized her while
mother was at work. During a therapy session, L.W. admitted molesting his sister.
       Mother did not report R.W. or A.F. being sexually abused because she believed
she could take care of her own family. She acknowledged, however, that she should have
removed R.W. from her home as soon as she learned of the situation and reported him to
the police.
       In August 2015, the juvenile court exercised its dependency jurisdiction over the
children and ordered mother to complete a parenting program and substance abuse
evaluation, mental health and domestic violence assessments and submit to random drug
testing. The court also ordered reunification services for Robert and Kenneth and ordered
mother and Kenneth to begin liberal visits with the four youngest children.
       In September 2015, the department filed a subsequent petition (§ 342) after mother
and Kenneth engaged in a physical altercation while the children were visiting them.
Mother sustained a bruised upper lip and scratches above and below her right eye and
Kenneth sustained an injured finger as a result of mother biting it. Both of them refused
to contact the police. The juvenile court sustained the petition and confirmed the six- and
12-month review hearing (review hearing) then scheduled for February 2016.
       In its report for the review hearing, the department recommended the juvenile
court terminate reunification services for all three parents. The department opined it
would be detrimental to return the children to mother because she had not accepted
responsibility for failing to protect them and she engaged in aggressive behavior with
Kenneth. In addition, she promoted secrecy by telling the children not to discuss what

                                             3
happened during their visits. The department also opined there was not a substantial
probability the children could be returned to mother’s custody with continued services.
The department also reported that a paternal aunt was willing to provide L.W., I.W., K.L.
and the male twin with a permanent home, and her daughter was willing to provide A.F.
and the female twin with a permanent home.
       After preparing its report, the department received the results of a psychological
evaluation mother completed in November 2015 with Dr. Tamika London. Dr. London
concluded mother did not have a mental disorder but was unlikely to benefit from
reunification services within the statutory timeframe because of her lack of insight,
limited empathy and poor self-awareness.
       In May 2016, the juvenile court conducted a contested review hearing. Going into
the hearing, mother had completed all of her court-ordered services and separated from
Kenneth two weeks before the hearing. She was participating in individual therapy and
there were no concerns that she was using drugs. She agreed with the department’s
recommendation to terminate reunification efforts for L.W. and I.W. and place them in
legal guardianship but opposed its recommendation as to K.L., A.F. and the twins.
       Social worker Dana Stennis testified the four youngest children would not be safe
returning to mother’s custody because she had not done enough to create a safe
environment where the children could communicate openly about what was going on
with them. In addition, A.F. expressed concern about mother’s inappropriate behavior
during visitation. Mother told A.F. that the care providers were keeping her from being
able to come home and mother used derogatory language when referring to them.
       Mother testified she learned ways to identify and prevent sexualized behavior
among children and believed she would be able to prevent the kind of abuse that A.F.
experienced. She believed the children would be safe if returned to her care and she had
developed a safety plan. At night, A.F. and the twins would sleep in her room with her
and K.L. would sleep on the couch.

                                             4
       The juvenile court found it would be detrimental to return the children to either
parent’s custody and the department provided reasonable reunification services. The
court further found mother’s progress was moderate, noting she made improper
comments to A.F. as recently as April 2016, had not demonstrated greater insight into the
trauma the children suffered and the role she played and encouraged A.F. to keep secrets.
On the same evidence, the court found there was not a substantial probability the children
could be returned to mother’s custody in the month remaining before the 18-month
statutory limitation on services. Consequently, the court terminated reunifications
services and set a section 366.26 hearing.
       Mother filed an extraordinary writ petition (rule 8.450) and appeared for oral
argument.
                                            DISCUSSION
       Mother admits in her writ petition she failed to protect the children and takes
responsibility. She acknowledges the children needed to communicate openly with her
and she denied them the opportunity. She did not understand that her behavior was
harming the children but realizes it now. She has moved in with her father and believes
she has made progress. She does not want to lose her parental rights and asks for a
chance to demonstrate that she can protect the children. Notably, mother does not assert
that the juvenile court erred in ruling as it did.
       As a general proposition, a juvenile court’s rulings are presumed correct.
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) Thus, absent a showing of error,
this court will not disturb them. A parent seeking review of the juvenile court’s orders
from the setting hearing must, as mother did here, file an extraordinary writ petition in
this court on form JV-825 to initiate writ proceedings. The purpose of writ proceedings is
to allow this court to review the juvenile court’s orders to identify any errors before the
section 366.26 hearing occurs. Rule 8.452 requires the petitioner to identify the error(s)
he or she believes the juvenile court made. It also requires the petitioner to support each

                                                5
error with argument, citation to legal authority, and citation to the appellate record.
(Rule 8.452(b).)
       Mother left blank the designated space on the JV-825 that required her to identify
the grounds on which the juvenile court erred. In addition, she did not allege any error in
the five-page, handwritten statement she attached to the petition.
       Real party in interest urges this court to deny mother’s petition as facially
inadequate because it does not comport with rule 8.452. We do have that discretion and
will exercise it in this case. Mother petitions this court to reevaluate the evidence on
which the juvenile court ruled in the hope that she would receive custody of the children
or continued reunification services. However, it is not our role to reevaluate the
evidence. Our role is to determine whether substantial evidence supports the juvenile
court’s decisions. When the petitioner does not challenge the court’s decisions, as is the
case here, there is nothing to review.
       Further, even if we were to review the juvenile court orders that resulted in the
setting of the section 366.26 hearing, we would find no error. The dependency statutes
authorize the juvenile court to provide up to 18 months of reunification services from the
date the child was initially removed from parental custody. (§ 361.5, subd. (a)(3).) The
statutes also require the court to conduct review hearings at six-month intervals and
return the child to the parent’s custody unless it would be detrimental to do so.
(§§ 366.21, subds. (e) & (f); 366.22, subd. (a)(1).)
       In this case, the juvenile court was authorized to extend mother’s reunification
services to June 2016 because the children were initially removed in December 2014.
The first actual review hearing occurred in May 2016 as a combined six- and 12-month
review. The court found that it could not return the children to mother because she had
not yet demonstrated she could protect them from the horrendous sexual abuse that
occurred in her home. Further, there was only one month before the 18-month limitation
on services and in order to continue services to that point, the juvenile court had to find

                                              6
mother was not provided reasonable services or there was a substantial probability the
children could be returned to her in the remaining month. (§ 361.5, subd. (a)(3).)
Mother’s attorney argued the department was unreasonable for not offering her family
therapy and the court rejected that argument. Further, mother’s overall lack of progress
in creating a safe home environment for the children and Dr. London’s opinion she was
unlikely to benefit from services supports the juvenile court’s finding the children would
not be returned to her within a month. On this evidence, the juvenile court had no choice
but to terminate mother’s reunification services and set a section 366.26 hearing.
       In light of our conclusion mother has failed to assert any error by the juvenile
court, we dismiss the petition as facially inadequate for review.
                                         DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is final forthwith as
to this court.




                                             7